DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
The present application is being examined under the pre-AIA  first to invent provisions. 
J of Materials Chemistry, 2005, Vol. 15, pages 3233-3240 is of record; therefore, no PTO-892 is attached.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Daniel Pereira on 02/03/2022.
The application claim 19 has been amended as follows: 
The period “.” is removed and replaced with:
; with the proviso that when one of Ar7 to Ar9 is Formula 3 and when X is a sulfur atom the remaining two Ar groups cannot both be phenyl. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 19.

A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Huang (J of Materials Chemistry, 2005, Vol. 15, pages 3233-3240) teaches a light emitting diode composed of multiple organic layers between an anode and a cathode. Formula S-4 (aromatic amine, Cpd) can be in the hole transporting layer in type II device (page 3233) (per claims10-11). Huang teaches Formula S-4 (page 3234):

    PNG
    media_image1.png
    197
    229
    media_image1.png
    Greyscale


Formula S-4 show applicants’ Formula 5 wherein Ar7 corresponds to Formula 3 (i=1; f=g=h=0); x = sulfur.  Ar8 and Ar9= phenyl are out of scope with the limitations of aryl groups of 10 to 50 ring carbon atoms.
Varying the size of the aryl groups of Ar8-Ar9 from phenyl as exemplified by Huang to larger groups is viewed as obvious in the absence of unexpected results.

Showing of Unexpected Results
The data for various OLEDS is shown below:

    PNG
    media_image2.png
    434
    577
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    266
    522
    media_image3.png
    Greyscale

	Example X1 corresponds to the OLED containing HT-1; Example X2 corresponds to the OLED containing HT-2; Example Y1 corresponds to the OLED containing HT-Ref (discloses by Huang). The above data shows that the OLEDs containing HT-1 and HT-2 containing where in aryl groups Ar8 and Ar9 are larger than phenyl producing superior current efficiency and lifetime.
	Huang fails to teach, suggest or offer guidance that would have rendered it obvious to modify Formula S-4 to meet the limitations of independent claims 2 and 16 with the expectation of achieving superior current efficiency and lifetime.

Claims 19-39 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGORY D CLARK/Primary Examiner, Art Unit 1786